Citation Nr: 0802731	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  04-42 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an earlier effective date prior to January 13, 
2004, for the grant of a total evaluation for service 
connected bipolar disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1987 to December 
1987.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision of the Appeals 
Management Center (AMC) that granted an increased evaluation 
for bipolar disorder and assigned a 100 percent rating, 
effective January 13, 2004.  The veteran disagreed with the 
assigned effective date.


FINDINGS OF FACT

A VA treatment record dated February 28, 2001 shows symptoms 
consistent with those providing the basis for the award of a 
100 percent rating for bipolar disorder.


CONCLUSION OF LAW

The criteria for an assignment of an effective date of 
February 28, 2001, for the grant of a 100 percent rating for 
bipolar disorder, have been met.  38 U.S.C.A. §§ 1155, 5107, 
5110 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.400, 4.130, 
Diagnostic Code 9432 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

In this case, the veteran appealed the effective date 
assigned to his total rating for bipolar disorder and 
specifically requested an effective date of February 2001 in 
his notice of disagreement.  See AB v. Brown, 6 Vet. App. 35, 
39 (1993) (a claimant may limit a claim or appeal to the 
issue of entitlement to a particular disability rating which 
is less than the maximum disability rating allowed by law).  
As such date is being assigned, to the extent that there may 
be any deficiency of VCAA notice or assistance in this case, 
there is no prejudice to the veteran in proceeding with this 
issue given the fully favorable nature of the Board's 
decision.  


Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The general rule with respect to an award of increased 
compensation is that the effective date of such an award 
shall be the date of receipt of claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 
2002); 38 C.F.R. § 3.400(o)(1) (2007).  An exception to this 
rule applies under circumstances where evidence demonstrates 
that a factually ascertainable increase in disability 
occurred during the one-year period preceding the date of 
receipt of a claim for increased compensation.  In that 
situation, the law provides that the effective date shall be 
the earliest date as of which it is ascertainable that an 
increase in disability had occurred, if the application is 
received within one year from such date.  38 U.S.C.A. § 
5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) (2007).


The General Rating Formula for Mental Disorders at 38 C.F.R. 
§ 4.130 provides the following ratings for psychiatric 
disabilities:  

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships, a 70 percent rating.

Total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, a 100 
percent rating.  38 C.F.R. § 4.130. 

Global Assessment of Functioning (GAF) Scores are a scale 
reflecting the "psychological, social and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, FOURTH EDITION 
(DSM IV), page 32].  A GAF score of 31 to 40 means that the 
veteran has some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas such as 
work or school, family relations, judgment, thinking, or mood 
(e.g. depressed man avoids friends, neglects family, and is 
unable to work).  A GAF score of 41 to 50 indicates serious 
symptoms (e.g. suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g. no friends, unable 
to keep a job).  A GAF score of 51 to 60 indicates the 
examiner's assessment of moderate symptoms (e.g., a flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  While the Rating Schedule does indicate that the 
rating agency must be familiar with the DSM IV, it does not 
assign disability percentages based solely on GAF Scores.  
See 38 C.F.R. § 4.130 (2007).  Rather, GAF scores are but one 
factor to be considered in conjunction with all the other 
evidence of record.

In his notice of disagreement, the veteran specifically 
requested an effective date of February 2001 for the total 
evaluation assigned to his service connected bipolar 
disorder.  Based on the evidence of record, the Board finds 
that an effective date of February 28, 2001 for the grant of 
a total evaluation for the veteran's service-connected 
bipolar disorder is warranted.  

Private medical records from June 1999 to January 2001 
reflect the veteran's symptoms included increased depression, 
lowered mood and deterioration of emotional state.  Although 
the veteran reported dysphoria he denied any major mood 
disturbances.  He was also continually prescribed medication 
for his bipolar disorder.  A GAF score of 50 was assigned 
during each doctor's visit in this time period.

In a July 2000 VA examination the veteran reported anxiety, 
irritability, sleep disturbance and trouble with 
concentration.  After a mental status examination, the 
examiner noted that the veteran was anxious because he was 
afraid his condition was worse, he got little sleep because 
of his arthritis and was angry because of his pain.  The 
veteran's reported trouble with concentration was noted 
though his memory was shown to be intact.  The examiner also 
noted that although the veteran frequently repeated himself, 
his speech was relevant and coherent.  The veteran's GAF 
score was 51.  The examiner concluded that were it not for 
the veteran's rheumatoid arthritis, he would be employable.

A VA outpatient treatment record dated February 28, 2001 
reports the veteran complained of losing control, anxiety, 
auditory and visual hallucinations and needing help and 
possible hospitalization.  He was noted to have tremulous 
hands.  

Private medical records from March 2001 to August 2001 
reflect that the veteran's symptoms included auditory and 
visual hallucinations, difficulty falling asleep, and manic 
and depressed moods that persist despite medication.  The 
physician assigned a GAF score of 40 for each visit during 
this period. 

The veteran had a hearing before the RO in July 2001.  He 
reported that he stopped working because of his bipolar 
disorder around March 2000 and has remained unemployed since 
because of his bipolar disorder.  He also reported trouble 
sleeping, even with medication, and was very manic and very 
depressed and sad.  He further stated that his bipolar 
disorder caused him to pull over while driving, if more than 
three miles, due to his depression and crying spells. 
 
A January 2002 physician's note stated that the veteran had 
depression and fibromyalgia for years with no help on several 
antidepressants, NSAIDs or pain pills.

In a VA form 9 submitted in October 2002, the veteran 
reported depression, mood swings, teary eyes, anxiety and 
hallucinations.  

An October 2003 private psychiatric evaluation reveals the 
veteran had an emotionally intense affect, experienced 
dysphoria on a reactive basis and had a relatively stable 
mood with medication. He was assigned a GAF score of 45.

A January 2004 VA examination reflects that the veteran's 
symptoms were consistent with the clinical findings of past 
private and VA treatment sessions dating back to February 28, 
2001.  The examiner noted auditory and visual hallucinations, 
mania, impaired thoughts, impaired long and short term 
memory, impaired concentration, anxiety, depression, sleep 
impairment, impaired impulse control and anger.  The examiner 
also stated that the veteran's bipolar disorder was almost 
entirely responsible for his inability to work at this stage 
in his life.  He was assigned a GAF score of 41.  The veteran 
was assigned a total disability rating based on the findings 
in this examination.

After a review of the record, the Board notes that prior to 
Febraury 28, 2001, the veteran's GAF scores ranged from 50 or 
above, and a July 2000 VA examination noted he would be 
employable but for his physical conditionsh.  However, the 
veteran's reported symptoms on February 28, 2001 included 
mania, depression, anxiety, sleep disturbance and persistent 
auditory and visual hallucinations.  The GAF scores during 
this period consistently ranged from 40-45, indicating 
serious to major symptoms of bipolar disorder.  In addition, 
the January 2004 examination, on which the grant of total 
disability for bipolar disorder was based, reflects clinical 
findings that are consistent with the findings of prior 
clinical records dating back to February 28, 2001.  In light 
of the above, the Board concludes that the record supports a 
finding of total disability for bipolar disorder back to 
February 28, 2001, the earliest date the preponderance of the 
evidence shows symptoms consistent with a 100 percent 
evaluation.  As this is the date specifically requested in 
the veteran's notice of disagreement, the appeal is granted 
in full.  See AB, 6 Vet. App. 35 (a claimant may limit a 
claim or appeal).


ORDER

An earlier effective date of February 28, 2001 for the award 
of a total evaluation for service connected bipolar disorder 
is granted, subject to the law and regulations governing the 
payment of monetary benefits.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


